Per Curiam.
In a proceeding for the removal of the respondent from the office of magistrate of the city of New York, the respondent was removed by this court. (Matter of Kane v. Rudich, 256 App. Div. 586.)
Proceedings have now been brought by the Brooklyn Bar Association to discipline the respondent in his office as attorney and counselor at law upon certain charges. These charges are those which were made against him in the prior proceeding and one additional charge of a similar character. The evidence taken in the prior proceeding was received on consent in this proceeding. It has been supplemented by further evidence in support and in refutation of the additional charge and one of the prior charges. The respondent is now before the court on a re-examination of his character. (Matter of Bouss, 221 N. Y. 81.) The court is of opinion that the evidence received in the prior proceeding and the additional evidence received in this proceeding require the conclusion that the respondent has been guilty of conduct- “ prejudicial to the administration of justice ” (Judiciary Law, § 88, subd. 2), and that his conduct has demonstrated that he is lacking in the quality of uprightness essential to the practice of the law and wanting in the “ character and general fitness requisite for an attorney and counsellor-at-law.” (Judiciary Law, § 88, subd. 1.)
*671Matter of Silkman (88 App. Div. 102) does not apply here. In that case the person sought to be disbarred was at the time a judicial officer.
Respondent should be disbarred and his name struck from the roll of attorneys.
Present — Lazansky, P. J., Bagarty, Carswell, Adel and Close, JJ.
On motion by the Brooklyn Bar Association for such action in respect of the respondent as is contemplated by law, the respondent is disbarred and his name ordered to be struck from the roll of attorneys.